Deen, Presiding Judge.
“The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.” Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530) (1972); Mayo v. State, 148 Ga. App. 213, 214 (251 SE2d 80) (1978). See also Martin v. Martin, 238 Ga. 281 (232 SE2d 842) (1977); Moore v. First Nat. Bank of Atlanta, 148 Ga. App. 631 (252 SE2d 60) (1979); Blumenau v. C. & S. Nat. Bank, 139 Ga. App. 188 (228 SE2d 302) (1976); Patterson v. Professional Resources, Inc., 140 Ga. App. 315 (1) (231 SE2d 88) (1976); Hinkins v. Francis, 154 Ga. App. 716 (270 SE2d 33) (1980).
The final judgment in this case was signed on May 20 and filed May 21,1980. On June 20 the appellant filed a motion for extension of time to file a notice of appeal which was granted the same day, extending the time “for an additional ninety days, making a total of 120 days from the entry of judgment in which the plaintiff may file a notice of appeal.” This order is in contravention of Code § 6-804 which provides that the extension of time for notice of appeal “shall not exceed the time otherwise allowed by these rules for the filing of the notice originally,” in other words, thirty days from the date of entry of the judgment as required by Code § 6-803. Regardless of this, however, the notice of appeal was not filed until September 19,1981, more than ninety days from the date of the extending order and more than 120 days from the date of judgment.
The motion to dismiss the appeal is granted.

Appeal dismissed.


Banke and Carley, JJ., concur.